As filed with the Securities and Exchange Commission on September 25, 2014 Registration Statement No. 333-170145 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Summit Financial Group, Inc. (Exact name of registrant as specified in its charter) West Virginia 55-0672148 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 300 North Main Street Moorefield, West Virginia (Address of Principal Executive Offices) Zip Code 2 H. Charles Maddy, III, Agent for Service Chief Executive Officer 300 North Main Street Moorefield, West Virginia 26836 (304) 530-1000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x DEREGISTRATION OF UNSOLD SECURITIES On October 21, 2010, Summit Financial Group, Inc. (the “Company”) filed with the Securities and Exchange Commission a Registration Statement on Form S-8 (Registration Statement No. 33-170145) (the “Form S-8”) registering 350,000 shares of the Company’s Common Stock, $2.50 par value (the “Shares”), to be issued to participants under the 2009 Officer Stock Option Plan (the “Plan”).To date, options to purchase an aggregate of 8,000 Shares have been awarded under the Plan.Upon approval of the Summit Financial Group, Inc. 2014 Long-Term Incentive Plan by the Company’s shareholders on May 15, 2014, the remaining 342,000 Shares that are unissued under the Plan will cease to be available for award under the Plan.This Post-Effective Amendment No. 1 to the Registration Statements on Form S-8 is being filed in order to deregister 342,000 Shares that were registered under the Forms S-8 and remain unissued under the Plan. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 8.Exhibits See Exhibit Index attached hereto. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to the Registration Statement to be signed on its behalf by the undersigned thereunto duly authorized, in the City of Moorefield, State of West Virginia, on this 25th day of September, 2014. SUMMIT FINANCIAL GROUP, INC. By:/s/ H. Charles Maddy, III H. Charles Maddy, III President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities indicated on September 25, 2014. Signature Title By: /s/ H. Charles Maddy, III H. Charles Maddy, III President and Chief Executive Officer (Principal Executive Officer) and Director By: /s/ Robert S. Tissue Robert S. Tissue Senior Vice President and Chief Financial Officer (Principal Financial Officer) By: /s/ Julie R. Cook Julie R. Cook Vice President and Chief Accounting Officer (Principal Accounting Officer) By: /s/ Oscar M. Bean* Oscar M. Bean Chairman of the Board and Director By: Dewey F. Bensenhaver Director By: /s/ J. Scott Bridgeforth* J. Scott Bridgeforth Director 3 By: /s/ James M. Cookman* James M. Cookman Director By: /s/ John W. Crites* John W. Crites Director By: James P. Geary, II Director By: /s/ Georgette R. George* Georgette R. George Director By: /s/ Thomas J. Hawse, III* Thomas J. Hawse, III Director By: /s/ Phoebe Fisher Heishman* Phoebe Fisher Heishman Director By: /s/ Gary L. Hinkle* Gary L. Hinkle Director By: /s/ Jeffrey E. Hott* Jeffrey E. Hott Director By: /s/ Gerald W. Huffman* Gerald W. Huffman Director By: /s/ Duke A. McDaniel* Duke A. McDaniel Director 4 By: /s/ George W. Pace* George W. Pace Director By: /s/ Charles Piccirillo* Charles Piccirillo Director *By: /s/ H. Charles Maddy, III H. Charles Maddy, attorney-in-fact for each of the persons indicated 5 SUMMIT FINANCIAL GROUP, INC. POST EFFECTIVE AMENDMENT NO. 1 TO REGISTRATION STATEMENT ON FORM S-8 EXHIBITS INDEX Item 601 Paragraph (b) Reference Exhibit Consent of Arnett Foster Toothman PLLC Power of Attorney 6
